Case 4:18-cv-13237-MFL-RSW ECF No. 28 filed 06/22/20        PageID.1662    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ROBERT LEE-LAMAR REYNOLDS,

       Petitioner,                                   Civil No. 18-cv-13237
                                                     Hon. Matthew F. Leitman
 v.

 MELINDA BRAMAN,

      Respondent,
 __________________________________________________________________/

 ORDER (1) DENYING RESPONDENT’S MOTION TO DISMISS (ECF No.
 15), (2) COMPELLING ANSWER ADDRESSING PETITION’S MERITS,
        AND (3) DENYING PETITIONER’S MOTION TO DISMISS
                RESPONDENT’S ANSWER (ECF No. 27)

       Petitioner Robert Lee-Lamar Reynolds is a state prisoner in the custody of the

 Michigan Department of Corrections. On October 16, 2018, Reynolds filed a

 petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2244. (See

 Pet., ECF No. 1.) Respondent has now moved to dismiss the petition on the ground

 that it is barred by the statute of limitations found in 28 U.S.C. § 2244(d)(1). (See

 Mot., ECF No. 15.) Respondent’s argument that the petition is time-barred rests, in

 large part, upon Respondent’s contention that Reynolds’s untimely filing of an

 Application for Leave to Appeal in the Michigan Court of Appeals did not toll the

 time by which Reynolds needed to file a federal habeas petition. That argument may

 be correct. But Respondent’s motion does not account for – indeed, does not even

                                          1
Case 4:18-cv-13237-MFL-RSW ECF No. 28 filed 06/22/20          PageID.1663     Page 2 of 3




 mention – the fact that Reynolds also filed a petition for a writ of habeas corpus in

 state court in May of 2018. There may be a viable argument that the filing of the

 state habeas petition tolled the limitations period for this federal habeas action. See

 Jenkins v. Tribley, 2012 WL 995394, at ** 3-4 (E.D. Mich. Mar. 22, 2012) (state

 habeas petition can toll the limitations period pursuant to Section 2244(d)(2), at least

 where the petitioner alleged a jurisdictional defect); Zonge v. Mills, 36 F. App’x 764,

 766 (6th Cir. 2002) (involving state habeas petition filed under Tennessee law); but

 see Powell v. McKee, 2011 WL 1344581, at *4 (E.D. Mich. Apr. 8, 2011) (state

 habeas petition does not toll the period of limitations under 28 U.S.C. § 2244(d)(2));

 Northrop v. Wolfenbarger, 2008 WL 564941, at *2 (E.D. Mich. Feb. 28, 2008)

 (same).

       Because Respondent did not address the impact of the state habeas petition on

 the tolling of the statute of limitations in this action, the Court declines to dismiss

 Reynolds’s federal habeas petition as time-barred at this point. The Court directs

 Respondent to answer the petition on the merits. Respondent may re-assert its

 limitations arguments in her merits answer. If Respondent re-asserts its limitations

 arguments in her merits answer, she shall address the tolling impact, if any, of the

 state habeas petition.

       Accordingly, the Court ORDERS that Respondent’s motion to dismiss (ECF

 No. 15) is DENIED.

                                            2
Case 4:18-cv-13237-MFL-RSW ECF No. 28 filed 06/22/20          PageID.1664    Page 3 of 3




       The Court further ORDERS Respondent to submit an answer addressing the

 merits of Reynolds’s habeas claims and any Rule 5 materials that have not already

 been submitted to the Court within SIXTY (60) DAYS of this order. Respondent is

 free to raise any additional statute of limitations arguments in that answer.

       Reynolds shall have FORTY-FIVE (45) DAYS following receipt of the

 answer to file a reply brief.

       Reynolds’s motion to dismiss Respondent’s answer (ECF No. 27) is

 DENIED.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
 Dated: June 22, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 22, 2020, by electronic means and/or
 ordinary mail.

                                         s/ Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           3
